Citation Nr: 1500406	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee strain with x-ray evidence of osteoarthritic change.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1964 to November 1967 and in the U.S. Navy from March 1973 to December 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO is the Agency of Original Jurisdiction (AOJ).  

The Board decided this appeal in a December 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated that part of the December 2013 Board decision that adjudicated the claim of entitlement to service connection for a right knee disability, and remanded that issue to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the August 2014 JMR, the Parties agreed that the August 2009 VA medical opinion that the Board had relied on in the December 2013 decision was inadequate.  The Parties found it problematic that the examiner had only stated that there was no inflammatory arthritis of the Veteran's right knee (as opposed to arthritis in general) and found it problematic that x-rays of the right knee were not taken.  The Parties also found it problematic that the examiner had not provided an opinion about the etiology of the Veteran's right knee disability.  

The Parties agreed that on remand VA should procure a new VA medical opinion that provides a nexus opinion with respect to the Veteran's right knee condition, to include as proximately due to his service-connected left knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA compensation and pension examination of his right knee.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examination must include an x-ray study of the Veteran's right knee.  For each opinion provided, the examiner must provide a rationale for the conclusion reached.  The examiner must accomplish the following:  

(a)  Identify all conditions of the Veteran's right knee that have existed at any time since contemporaneous to when he filed his claim in November 2008 to the present.  

(b)  Make a medical finding as to whether there is arthritis of the Veteran's right knee, including whether x-ray study shows arthritis of his right knee.  

(c)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified condition of the Veteran's right knee had onset during or was caused by his active service.  

(d)  If it is determined that the Veteran has arthritis of his right knee, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that arthritis of the Veteran's right knee manifested within one year of separation from active service.  

(e)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified condition of the Veteran's right knee was caused by his service-connected left knee disability.  

(f)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified condition of the Veteran's right knee was worsened beyond its natural progression by his service-connected left knee disability.  

2.  The AOJ must ensure that the requested examination and opinions comply with the Board's directives.  If the examination report is deficient, the AOJ must take immediate corrective action.  

3.  Then, readjudicate the issue that is the subject of the Remand.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



